Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 31, 2020

                                      No. 04-20-00426-CV

                  IN RE THE ESTATE OF DONACIANO ALDRETE, JR.

                From the 229th Judicial District Court, Jim Hogg County, Texas
                                  Trial Court No. CC-18-70
                         Honorable Baldemar Garza, Judge Presiding


                                         ORDER

        After the trial court sustained a challenge to Appellant’s Statement of Inability to Pay
Costs, Appellant and court reporter Ramiro Hernandez reached an agreement regarding payment
of the reporter’s fees. Pursuant to that agreement, Appellant paid one-half of the fee, and we
ordered him to pay the remainder of the fee and file proof of payment by December 11, 2020.
Appellant has not filed proof he has paid the remainder of the court reporter’s fee, and the court
reporter has filed a motion for extension of time to file the record, stating he has not been paid
the remainder of the fee.

        We order Appellant to pay the remainder of the court reporter’s fee and to file written
proof of payment no later than January 11, 2021. If Appellant fails to pay the fee and file such
proof by the date ordered, appellant’s brief will be due January 31, 2021, and the court will only
consider those issues or points raised in Appellant’s brief that do not require a reporter’s record
for a decision. See TEX. R. APP. P. 37.3(c).


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of December, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court